Upon careful consideration of this case in the light of the rule that ambiguous provisions of an insurance policy are construed against the insurer, and the contract here involved being infected with ambiguity, it does not appear that the essential requirements of law were not followed in the construction of the policy and the rendition of the judgment based thereon, so the writ of certiorari heretofore granted to review a judgment of the circuit court affirming one of the civil court of record is quashed.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, J. J., concur.